Citation Nr: 1713253	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1982 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The issue of entitlement to service connection for a right knee disability was previously before the Board, and, in February 2015, the matter was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board, and, in February 2015, this matter was remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  The examiner was instructed to provide a current diagnosis for the Veteran's right knee disability; and to provide an opinion as to whether it is at least as likely as not (50 percent or more) that such right knee disability is etiologically related to the Veteran's active service.  Additional treatment records were associated with the claims file, and the Veteran was provided with an additional VA examination.  The examiner did provide a diagnosis of the Veteran's right knee condition and provide an opinion for the left knee, but the examiner did not provide an opinion for the right knee.  Therefore, this matter must be remanded in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with an addendum opinion in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's right knee disability is etiologically related to the Veteran's active service?  Why or why not?

1b.  What is the medical significance, if any, of the Veteran's repeated injuries in service, his complaints of chronic knee pain since service, and as well as the December 1983 record that concluded with the assessment of a right knee injury in order to rule out a torn ligament?  Why?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's right knee disability manifested within one year of separation of service or whether there was continuous symptomology since separation of service?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




